Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action based on the application filed on August 11th, 2021, which claims 1-4 are presented for examination.
Status of Claims
3.	Claims 1-4 pending.  Claim 1 is in independent form.
Priority
4.	The instant application is a DIV of application 16/121548 which filed 09/04/2018.   The application 16/121548 has PRO 62553317 which filed 09/01/2017.
The Office's Note:
5.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 1-4 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites acquiring, using a processor of a computing device, source code selected for conversion; parsing, using the processor, source code written in the computer language, with a parser, and identifying syntactic elements to be localized comprising the group consisting of identifiers, parameters, conditions, function calls, commas, spaces, parenthesis and combinations thereof; and receiving, from a user a desired localization in the natural language for the syntactic elements to be localized wherein each syntactic element of the syntactic elements comprises one or more of the group consisting of identifiers, parameters, conditions, function calls, commas, spaces, parenthesis and combinations thereof, and is capable of being substituted for a localized string.
For claim 1, the limitation of acquiring, using a processor of a computing device, source code selected for conversion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  Similarly, the limitation of parsing, using the processor, source code written in the computer language, with a parser, and identifying syntactic elements to be localized comprising the group consisting of identifiers, parameters, conditions, function calls, commas, spaces, parenthesis and combinations thereof, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Similarly, the limitation of receiving, from a user a desired localization in the natural language for the syntactic elements to be localized wherein each syntactic element of the syntactic elements comprises one or more of the group consisting of identifiers, parameters, conditions, function calls, commas, spaces, parenthesis and combinations thereof, and is capable of being substituted for a localized string, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 1 recites an abstract idea. See MPEP 2106.05(g).
This judicial exception is not integrated into a practical application.  In particular, these claims only recite additional elements – using a processor to acquire a source code.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receive, create, and generate) such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(d).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  These claims are directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory and a processor to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 is not patent eligible.   
Claims 2-4 fail to recite any limitations that integrate the judicial exception of claim 1 into a practical application nor amounts to significantly more than the abstract idea.
In conclusion, claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abouelsaadat et al. (US 20060271920).

Claim 1 is rejected, Abouelsaadat teaches a method for conversion of source code between a computer language and a natural language comprising(Abouelsaadat, abstract and summary): 
acquiring, using a processor of a computing device, source code selected for conversion(Abouelsaadat, US 20060271920, Fig. 5 and paragraph [0041].  Paragraph [0043], FIGS. 6A and 6B illustrate an exemplary usage of the multilingual translator. FIG. 6A illustrates that for any predetermined programming language (e.g. C++), programs written in one or more human-language-like representation 60, 61, 62, 63 could be created. Using the multilingual translator 20, these programs will all map to the same human-language-independent source code 21 and hence same logic. Similarly, a program stored in a human-language-independent language 21 could be mapped back to one or more human-language-like languages 60, 61, 62, 63. FIG. 6B illustrates an example of using the multilingual translator with a hypothetical language W+. The multilingual translator maps English-like source code in W+ 65 and French-like source code in W+ 66, to the same human-language-independent W+ source code 67.  Paragraph [0011].); 
parsing, using the processor, source code written in the computer language, with a parser, and identifying syntactic elements to be localized comprising the group consisting of identifiers, parameters, conditions, function calls, commas, spaces, parenthesis and combinations thereof(Abouelsaadat, fig. 5 and paragraph [0041-0045], FIG. 5 depicts a detailed flow chart for translating between a source and target native languages for the same programming language. The multilingual translator starts by opening a file for writing (step 300) and a source input file to read from (step 310). The multilingual translator module identifies the human-language-like representation used either from the filename, extension, or using a meta tag defined in the source file or specified directly by the programmer (step 320). Similarly, the multilingual translator identifies the target human-language-like representation (step 330). Next, the multilingual translator module starts translating the source file (step 340) and writing the translation result to the output file. The source file is parsed into tokens. Those familiar in the art will immediately recognize how to build a parser for retrieving tokens from a given source. If the read token is part of a documentation (step 350), the whole phrase is passed to the multilingual phrase translator module (step 360) and the resulting translation is written to the output file (step 370). If the read token is not part of the programming-language-vocabulary (step 375), it is written unchanged to the output file (step 380). If the read token belongs to the programming-language-vocabulary (step 375), and there is a translation from the language localization database (step 390), the equivalent human-language-like token is retrieved from the language localization database (step 395) and written to the output file (step 400). If the read token does not belong to the programming-language-vocabulary (step 390), a check is made (step 410) to determine if it is safe to translate the token. If it is not safe to translate the token, it is written unchanged to the output file (step 415). An example of a token that will not be translated is the name of a function whose source code is not accessible. Translating such a function name will result in compilation and runtime errors, hence it must be avoided. If it is safe to translate the token (step 410), and there is a translation from the multilingual dictionary (step 420), the multilingual dictionary is searched for a translation (step 430) and if one is found, it is written to the output file (step 440). If there is no translation available from the multilingual dictionary (step 420), a pseudo random generator is used to generate a name in the target language (step 450) and the generated name is written to the output file (step 460).  Paragraph [0040],  FIGS. 4A, 4B and 4C illustrate an exemplary language localization database 32 tables that are used by the multilingual translator module 30. FIG. 4A shows a table used in source code translation. The first column stores the code of a specific terminal while the remaining columns store the equivalent of that terminal in a particular human-language-like rendering. FIG. 4B shows a table used in compiler errors translation. The first column stores the code of a specific compiler error. The remaining columns store the equivalent of each error in a particular human-language-like rendering. FIG. 4C shows a table used in compiler warnings translation. The first column stores the code of a specific compiler warning. The remaining columns store the equivalent of the warning in a particular human-language-like rendering. Those skilled in the art will immediately recognize how to design a more efficient version of such database tables that could be used effectively by a database management system. The use of English, French, German, Italian, Portuguese and Japanese in FIGS. 4A, 4B and 4C is done for exemplary purposes only and is not meant to be a limitation upon the scope of the invention.  Paragraph [0031], Syntax/Semantic analyzer 4:… This phase is also called parsing.. parse tree.  Paragraph [0011], The present invention provides a novel method and system for creating multilingual computer programs. As used herein the term "human-language", is used to refer to written and spoken native languages by humans, for example, English, French, or Japanese. The term "programming-language" is used to refer to languages used to instruct computers, for example, Java, Lisp, or C++. The term "programming-language" encompasses high level, as well as low-level computer languages and it also encompasses compiled and interpreted languages. The terms "human-language-like", "programming-language-vocabulary" and "native-language" refer to the subset of a human-language that is used in the programming-language to facilitate communication between computers and humans. A "human-language-like" representation, "programming-language-vocabulary" or "native-language" include reserved words, keywords, operators, class names, object names, function names, macro names and other English-like words defined by the programming language designer. The term "human-language-independent" is used herein to encompass any language that is not a pure subset of a human-language. A "human-language-independent" representation denotes any sequence of alphanumeric codes, decimal numbers, hexadecimal numbers, symbols, or binary codes. The term "machine-language" or "target machine-language" is used herein to encompass any sequence of instructions intended to be executed directly by a physical or virtual processor. As used herein, the term "compiler" encompasses any software application used to translate a source language written in a human-language-like representation (e.g. English-like language) to a target machine-language. The term "identifier" is used herein to refer to a variable, constant, function, object, array, record, label, procedure, class or type in a programming-language.); and 
receiving, from a user a desired localization in the natural language for the syntactic elements to be localized wherein each syntactic element of the syntactic elements comprises one or more of the group consisting of identifiers, parameters, conditions, function calls, commas, spaces, parenthesis and combinations thereof, and is capable of being substituted for a localized string(Abouelsaadat, fig. 5 and paragraph [0041-0045], FIG. 5 depicts a detailed flow chart for translating between a source and target native languages for the same programming language. The multilingual translator starts by opening a file for writing (step 300) and a source input file to read from (step 310). The multilingual translator module identifies the human-language-like representation used either from the filename, extension, or using a meta tag defined in the source file or specified directly by the programmer (step 320). Similarly, the multilingual translator identifies the target human-language-like representation (step 330). Next, the multilingual translator module starts translating the source file (step 340) and writing the translation result to the output file. The source file is parsed into tokens. Those familiar in the art will immediately recognize how to build a parser for retrieving tokens from a given source. If the read token is part of a documentation (step 350), the whole phrase is passed to the multilingual phrase translator module (step 360) and the resulting translation is written to the output file (step 370). If the read token is not part of the programming-language-vocabulary (step 375), it is written unchanged to the output file (step 380). If the read token belongs to the programming-language-vocabulary (step 375), and there is a translation from the language localization database (step 390), the equivalent human-language-like token is retrieved from the language localization database (step 395) and written to the output file (step 400). If the read token does not belong to the programming-language-vocabulary (step 390), a check is made (step 410) to determine if it is safe to translate the token. If it is not safe to translate the token, it is written unchanged to the output file (step 415). An example of a token that will not be translated is the name of a function whose source code is not accessible. Translating such a function name will result in compilation and runtime errors, hence it must be avoided. If it is safe to translate the token (step 410), and there is a translation from the multilingual dictionary (step 420), the multilingual dictionary is searched for a translation (step 430) and if one is found, it is written to the output file (step 440). If there is no translation available from the multilingual dictionary (step 420), a pseudo random generator is used to generate a name in the target language (step 450) and the generated name is written to the output file (step 460).  Paragraph [0040],  FIGS. 4A, 4B and 4C illustrate an exemplary language localization database 32 tables that are used by the multilingual translator module 30. FIG. 4A shows a table used in source code translation. The first column stores the code of a specific terminal while the remaining columns store the equivalent of that terminal in a particular human-language-like rendering. FIG. 4B shows a table used in compiler errors translation. The first column stores the code of a specific compiler error. The remaining columns store the equivalent of each error in a particular human-language-like rendering. FIG. 4C shows a table used in compiler warnings translation. The first column stores the code of a specific compiler warning. The remaining columns store the equivalent of the warning in a particular human-language-like rendering. Those skilled in the art will immediately recognize how to design a more efficient version of such database tables that could be used effectively by a database management system. The use of English, French, German, Italian, Portuguese and Japanese in FIGS. 4A, 4B and 4C is done for exemplary purposes only and is not meant to be a limitation upon the scope of the invention.  Paragraph [0031], Syntax/Semantic analyzer 4:… This phase is also called parsing.. parse tree.  Paragraph [0011], The present invention provides a novel method and system for creating multilingual computer programs. As used herein the term "human-language", is used to refer to written and spoken native languages by humans, for example, English, French, or Japanese. The term "programming-language" is used to refer to languages used to instruct computers, for example, Java, Lisp, or C++. The term "programming-language" encompasses high level, as well as low-level computer languages and it also encompasses compiled and interpreted languages. The terms "human-language-like", "programming-language-vocabulary" and "native-language" refer to the subset of a human-language that is used in the programming-language to facilitate communication between computers and humans. A "human-language-like" representation, "programming-language-vocabulary" or "native-language" include reserved words, keywords, operators, class names, object names, function names, macro names and other English-like words defined by the programming language designer. The term "human-language-independent" is used herein to encompass any language that is not a pure subset of a human-language. A "human-language-independent" representation denotes any sequence of alphanumeric codes, decimal numbers, hexadecimal numbers, symbols, or binary codes. The term "machine-language" or "target machine-language" is used herein to encompass any sequence of instructions intended to be executed directly by a physical or virtual processor. As used herein, the term "compiler" encompasses any software application used to translate a source language written in a human-language-like representation (e.g. English-like language) to a target machine-language. The term "identifier" is used herein to refer to a variable, constant, function, object, array, record, label, procedure, class or type in a programming-language.).  
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Abouelsaadat teaches the method of claim 1, wherein the localized string comprises an empty string(Abouelsaadat, fig. 5 and paragraph [0041-0045], FIG. 5 depicts a detailed flow chart for translating between a source and target native languages for the same programming language. The multilingual translator starts by opening a file for writing (step 300) and a source input file to read from (step 310). The multilingual translator module identifies the human-language-like representation used either from the filename, extension, or using a meta tag defined in the source file or specified directly by the programmer (step 320). Similarly, the multilingual translator identifies the target human-language-like representation (step 330). Next, the multilingual translator module starts translating the source file (step 340) and writing the translation result to the output file. The source file is parsed into tokens. Those familiar in the art will immediately recognize how to build a parser for retrieving tokens from a given source. If the read token is part of a documentation (step 350), the whole phrase is passed to the multilingual phrase translator module (step 360) and the resulting translation is written to the output file (step 370). If the read token is not part of the programming-language-vocabulary (step 375), it is written unchanged to the output file (step 380). If the read token belongs to the programming-language-vocabulary (step 375), and there is a translation from the language localization database (step 390), the equivalent human-language-like token is retrieved from the language localization database (step 395) and written to the output file (step 400). If the read token does not belong to the programming-language-vocabulary (step 390), a check is made (step 410) to determine if it is safe to translate the token. If it is not safe to translate the token, it is written unchanged to the output file (step 415). An example of a token that will not be translated is the name of a function whose source code is not accessible. Translating such a function name will result in compilation and runtime errors, hence it must be avoided. If it is safe to translate the token (step 410), and there is a translation from the multilingual dictionary (step 420), the multilingual dictionary is searched for a translation (step 430) and if one is found, it is written to the output file (step 440). If there is no translation available from the multilingual dictionary (step 420), a pseudo random generator is used to generate a name in the target language (step 450) and the generated name is written to the output file (step 460).  Paragraph [0011, 0031 and 0040].).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Abouelsaadat teaches the method of claim 1, further comprising: 
storing localized syntactic elements in a data structure for retrieval(Abouelsaadat, Paragraph [0040],  FIGS. 4A, 4B and 4C illustrate an exemplary language localization database 32 tables that are used by the multilingual translator module 30. FIG. 4A shows a table used in source code translation. The first column stores the code of a specific terminal while the remaining columns store the equivalent of that terminal in a particular human-language-like rendering. FIG. 4B shows a table used in compiler errors translation. The first column stores the code of a specific compiler error. The remaining columns store the equivalent of each error in a particular human-language-like rendering. FIG. 4C shows a table used in compiler warnings translation. The first column stores the code of a specific compiler warning. The remaining columns store the equivalent of the warning in a particular human-language-like rendering. Those skilled in the art will immediately recognize how to design a more efficient version of such database tables that could be used effectively by a database management system. The use of English, French, German, Italian, Portuguese and Japanese in FIGS. 4A, 4B and 4C is done for exemplary purposes only and is not meant to be a limitation upon the scope of the invention. Paragraph [0011, 0031 and 0041-0045]); 
parsing additional source code written in the computer language with a parser and identifying syntactic elements to be localized comprising one or more of the group consisting of identifiers, parameters, conditions, function calls, commas, spaces, parenthesis and combinations thereof(Abouelsaadat, fig. 5, “Are there more tokens in the source file?” and paragraph [0041-0045], FIG. 5 depicts a detailed flow chart for translating between a source and target native languages for the same programming language. The multilingual translator starts by opening a file for writing (step 300) and a source input file to read from (step 310). The multilingual translator module identifies the human-language-like representation used either from the filename, extension, or using a meta tag defined in the source file or specified directly by the programmer (step 320). Similarly, the multilingual translator identifies the target human-language-like representation (step 330). Next, the multilingual translator module starts translating the source file (step 340) and writing the translation result to the output file. The source file is parsed into tokens. Those familiar in the art will immediately recognize how to build a parser for retrieving tokens from a given source. If the read token is part of a documentation (step 350), the whole phrase is passed to the multilingual phrase translator module (step 360) and the resulting translation is written to the output file (step 370). If the read token is not part of the programming-language-vocabulary (step 375), it is written unchanged to the output file (step 380). If the read token belongs to the programming-language-vocabulary (step 375), and there is a translation from the language localization database (step 390), the equivalent human-language-like token is retrieved from the language localization database (step 395) and written to the output file (step 400). If the read token does not belong to the programming-language-vocabulary (step 390), a check is made (step 410) to determine if it is safe to translate the token. If it is not safe to translate the token, it is written unchanged to the output file (step 415). An example of a token that will not be translated is the name of a function whose source code is not accessible. Translating such a function name will result in compilation and runtime errors, hence it must be avoided. If it is safe to translate the token (step 410), and there is a translation from the multilingual dictionary (step 420), the multilingual dictionary is searched for a translation (step 430) and if one is found, it is written to the output file (step 440). If there is no translation available from the multilingual dictionary (step 420), a pseudo random generator is used to generate a name in the target language (step 450) and the generated name is written to the output file (step 460). Paragraph [0040],  FIGS. 4A, 4B and 4C illustrate an exemplary language localization database 32 tables that are used by the multilingual translator module 30. Paragraph [0011 and 0031].); 
retrieving the localized syntactic elements(Abouelsaadat, and paragraph [0041], FIG. 5 depicts a detailed flow chart for translating between a source and target native languages for the same programming language. The multilingual translator starts by opening a file for writing (step 300) and a source input file to read from (step 310). The multilingual translator module identifies the human-language-like representation used either from the filename, extension, or using a meta tag defined in the source file or specified directly by the programmer (step 320). Similarly, the multilingual translator identifies the target human-language-like representation (step 330). Next, the multilingual translator module starts translating the source file (step 340) and writing the translation result to the output file. The source file is parsed into tokens. Those familiar in the art will immediately recognize how to build a parser for retrieving tokens from a given source. If the read token is part of a documentation (step 350), the whole phrase is passed to the multilingual phrase translator module (step 360) and the resulting translation is written to the output file (step 370). If the read token is not part of the programming-language-vocabulary (step 375), it is written unchanged to the output file (step 380). If the read token belongs to the programming-language-vocabulary (step 375), and there is a translation from the language localization database (step 390), the equivalent human-language-like token is retrieved from the language localization database (step 395) and written to the output file (step 400). If the read token does not belong to the programming-language-vocabulary (step 390), a check is made (step 410) to determine if it is safe to translate the token. If it is not safe to translate the token, it is written unchanged to the output file (step 415). An example of a token that will not be translated is the name of a function whose source code is not accessible. Translating such a function name will result in compilation and runtime errors, hence it must be avoided. If it is safe to translate the token (step 410), and there is a translation from the multilingual dictionary (step 420), the multilingual dictionary is searched for a translation (step 430) and if one is found, it is written to the output file (step 440). If there is no translation available from the multilingual dictionary (step 420), a pseudo random generator is used to generate a name in the target language (step 450) and the generated name is written to the output file (step 460). Paragraph [0040],  FIGS. 4A, 4B and 4C illustrate an exemplary language localization database 32 tables that are used by the multilingual translator module 30.  Paragraph [0011 and 0031].); 
applying the localized syntactic elements to the additional source code(Abouelsaadat, and paragraph [0041], FIG. 5 depicts a detailed flow chart for translating between a source and target native languages for the same programming language. The multilingual translator starts by opening a file for writing (step 300) and a source input file to read from (step 310). The multilingual translator module identifies the human-language-like representation used either from the filename, extension, or using a meta tag defined in the source file or specified directly by the programmer (step 320). Similarly, the multilingual translator identifies the target human-language-like representation (step 330). Next, the multilingual translator module starts translating the source file (step 340) and writing the translation result to the output file. The source file is parsed into tokens. Those familiar in the art will immediately recognize how to build a parser for retrieving tokens from a given source. If the read token is part of a documentation (step 350), the whole phrase is passed to the multilingual phrase translator module (step 360) and the resulting translation is written to the output file (step 370). If the read token is not part of the programming-language-vocabulary (step 375), it is written unchanged to the output file (step 380). If the read token belongs to the programming-language-vocabulary (step 375), and there is a translation from the language localization database (step 390), the equivalent human-language-like token is retrieved from the language localization database (step 395) and written to the output file (step 400). If the read token does not belong to the programming-language-vocabulary (step 390), a check is made (step 410) to determine if it is safe to translate the token. If it is not safe to translate the token, it is written unchanged to the output file (step 415). An example of a token that will not be translated is the name of a function whose source code is not accessible. Translating such a function name will result in compilation and runtime errors, hence it must be avoided. If it is safe to translate the token (step 410), and there is a translation from the multilingual dictionary (step 420), the multilingual dictionary is searched for a translation (step 430) and if one is found, it is written to the output file (step 440). If there is no translation available from the multilingual dictionary (step 420), a pseudo random generator is used to generate a name in the target language (step 450) and the generated name is written to the output file (step 460). Paragraph [0040],  FIGS. 4A, 4B and 4C illustrate an exemplary language localization database 32 tables that are used by the multilingual translator module 30.  Paragraph [0011 and 0031].); and 
presenting a localized version of the source code comprising the additional source code to a user(Abouelsaadat, paragraph [0043], FIGS. 6A and 6B illustrate an exemplary usage of the multilingual translator. FIG. 6A illustrates that for any predetermined programming language (e.g. C++), programs written in one or more human-language-like representation 60, 61, 62, 63 could be created. Using the multilingual translator 20, these programs will all map to the same human-language-independent source code 21 and hence same logic. Similarly, a program stored in a human-language-independent language 21 could be mapped back to one or more human-language-like languages 60, 61, 62, 63. FIG. 6B illustrates an example of using the multilingual translator with a hypothetical language W+. The multilingual translator maps English-like source code in W+ 65 and French-like source code in W+ 66, to the same human-language-independent W+ source code 67.  Paragraph [0038], In FIG. 2B, a block diagram of modified interpreter architecture, which includes the invention, is depicted. A multilingual translator 20 is used to translate a human-language-like source code 1 into a human-language-independent source code 21, which is next fed to the lexical analyzer 2. The lexical analyzer 2, syntax/semantic analyzer 4, and interpreter runtime 12 have access to the multilingual translator 20, or parts there of, to be able to display errors and warnings 22 to the user in his/her preferred language.  Paragraph [0011, 0031 and 0040].).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 3, Abouelsaadat teaches the method of claim 3, further comprising presenting, using the processor and a graphical user interface, the localized version of the source code to a user using graphical blocks or frames(Abouelsaadat, paragraph [0043-0045], FIGS. 6A and 6B illustrate an exemplary usage of the multilingual translator. FIG. 6A illustrates that for any predetermined programming language (e.g. C++), programs written in one or more human-language-like representation 60, 61, 62, 63 could be created. Using the multilingual translator 20, these programs will all map to the same human-language-independent source code 21 and hence same logic. Similarly, a program stored in a human-language-independent language 21 could be mapped back to one or more human-language-like languages 60, 61, 62, 63. FIG. 6B illustrates an example of using the multilingual translator with a hypothetical language W+. The multilingual translator maps English-like source code in W+ 65 and French-like source code in W+ 66, to the same human-language-independent W+ source code 67.  Paragraph [0038-0040],  In FIG. 2B, a block diagram of modified interpreter architecture, which includes the invention, is depicted. A multilingual translator 20 is used to translate a human-language-like source code 1 into a human-language-independent source code 21, which is next fed to the lexical analyzer 2. The lexical analyzer 2, syntax/semantic analyzer 4, and interpreter runtime 12 have access to the multilingual translator 20, or parts there of, to be able to display errors and warnings 22 to the user in his/her preferred language.  Paragraph [0011 and 0031].).  
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number (571)270-8139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199